           Case 6:14-cv-01424-MC             Document 92-8              Filed 12/22/20            Page 1 of 4



From:             Galloway, Stephen
To:               Mike Brooks
Cc:               Keating, Reilley
Subject:          RE: Brooks v. Agate Resources - Confidential Documents [SR-ACTIVE.FID3130539]
Date:             Monday, December 21, 2020 11:12:14 AM


Mr. Brooks,

Please let us know when you are available to confer by phone on our motion. Otherwise, we will
inform the Court that you declined to confer and we will file the motion as opposed.

Stephen H. Galloway | Of Counsel
STOEL RIVES LLP | 760 SW Ninth Avenue, Suite 3000 | Portland, OR 97205
Direct: (503) 294-9369 | Mobile: (503) 367-6832
stephen.galloway@stoel.com | Bio | vCard | www.stoel.com



This email may contain material that is confidential, privileged, and/or attorney work product for the sole
use of the intended recipient. Any unauthorized review, use, or distribution is prohibited and may be
unlawful.



From: Mike Brooks <mibrooks@mac.com>
Sent: Monday, December 21, 2020 10:51 AM
To: Galloway, Stephen <stephen.galloway@stoel.com>
Cc: Keating, Reilley <reilley.keating@stoel.com>
Subject: Re: Brooks v. Agate Resources - Confidential Documents [SR-ACTIVE.FID3130539]

I destroyed those records as I told you snd the Court. I have copies of records that were stolen on
September 20, 2017, and returned to me that are evidence in a Supreme Court appeal. I have other
records of Trillium selling patient records to employers, and secret records that are part of a federal
investigation. I’m pretty sure that you and the local court cannot make broad claims about
prohibiting me from ever whistleblowing or obtaining evidence if unlawful conduct by Centene and
its executives. That seems to be what you are trying to claim. Since I am filing other papers with the
Supreme Court right after Christmas, I will include your threats.

Mike Brooks

Sent from my iPhone



       On Dec 21, 2020, at 10:40 AM, Galloway, Stephen <stephen.galloway@stoel.com>
       wrote:

       ﻿
       Mr. Brooks,


                                                                                                         EXHIBIT 8
                                                                                                        Page 1 of 4
Case 6:14-cv-01424-MC              Document 92-8          Filed 12/22/20       Page 2 of 4




On October 9, 2020, I sent you the attached letter demanding return of Agate
Resources’ confidential documents that you retained upon the termination of your
employment in 2013. I did not receive a response to the letter. Agate is now preparing
to file a motion in U.S. District Court to enforce the terms of the Protective Order
(which is included with the attached letter) and compel the return of Agate’s
documents.

Per Local Rule 7-1(a), we are required to confer with you before filing the motion.
Please let me know your availability between now and Wednesday for a brief phone
call to discuss the return of Agate’s documents.

Thank you.

Stephen H. Galloway | Of Counsel
STOEL RIVES LLP | 760 SW Ninth Avenue, Suite 3000 | Portland, OR 97205
Direct: (503) 294-9369 | Mobile: (503) 367-6832
stephen.galloway@stoel.com | Bio | vCard | www.stoel.com



This email may contain material that is confidential, privileged, and/or attorney work product
for the sole use of the intended recipient. Any unauthorized review, use, or distribution is
prohibited and may be unlawful.

<2020.10.09 Agate - Letter to Brooks re PHI.pdf>




                                                                                         EXHIBIT 8
                                                                                        Page 2 of 4
           Case 6:14-cv-01424-MC              Document 92-8              Filed 12/22/20            Page 3 of 4



From:              Mike Brooks
To:                Galloway, Stephen
Subject:           Re: Brooks v. Agate Resources - Confidential Documents [SR-ACTIVE.FID3130539]
Date:              Monday, December 21, 2020 11:18:23 AM


destroyed those records as I told you snd the Court. I have copies of records that were stolen
on September 20, 2017, and returned to me that are evidence in a Supreme Court appeal. I had
other records of Trillium selling patient records to employers, and secret records that are part
of a federal investigation. I’m pretty sure that you and the local court cannot make broad
claims about prohibiting me from ever whistleblowing or obtaining evidence if unlawful
conduct by Centene and its executives. I have no idea if what records would even be included
with your gag order. Please provide a detailed list of items you claim as “privileged”.

Since I am filing other papers with the Supreme Court right after Christmas, I will include
your threats. None of the current records are or have anything to do with the Qui Tam claims
London, Leiman, Johnson, and Dugan were claiming in their suit, so I am not T all sure what
you are even talking about.

Mike Brooks

Sent from my iPhone


       On Dec 21, 2020, at 10:51 AM, Mike Brooks <mibrooks@mac.com> wrote:


       ﻿I destroyed those records as I told you snd the Court. I have copies of records that
        were stolen on September 20, 2017, and returned to me that are evidence in a
        Supreme Court appeal. I have other records of Trillium selling patient records to
        employers, and secret records that are part of a federal investigation. I’m pretty
        sure that you and the local court cannot make broad claims about prohibiting me
        from ever whistleblowing or obtaining evidence if unlawful conduct by Centene
        and its executives. That seems to be what you are trying to claim. Since I am
        filing other papers with the Supreme Court right after Christmas, I will include
        your threats.

       Mike Brooks

       Sent from my iPhone


               On Dec 21, 2020, at 10:40 AM, Galloway, Stephen
               <stephen.galloway@stoel.com> wrote:


               ﻿
               Mr. Brooks,

               On October 9, 2020, I sent you the attached letter demanding return of
               Agate Resources’ confidential documents that you retained upon the


                                                                                                          EXHIBIT 8
                                                                                                         Page 3 of 4
Case 6:14-cv-01424-MC           Document 92-8          Filed 12/22/20        Page 4 of 4



    termination of your employment in 2013. I did not receive a response to
    the letter. Agate is now preparing to file a motion in U.S. District Court to
    enforce the terms of the Protective Order (which is included with the
    attached letter) and compel the return of Agate’s documents.

    Per Local Rule 7-1(a), we are required to confer with you before filing the
    motion. Please let me know your availability between now and
    Wednesday for a brief phone call to discuss the return of Agate’s
    documents.

    Thank you.

    Stephen H. Galloway | Of Counsel
    STOEL RIVES LLP | 760 SW Ninth Avenue, Suite 3000 | Portland, OR 97205
    Direct: (503) 294-9369 | Mobile: (503) 367-6832
    stephen.galloway@stoel.com | Bio | vCard | www.stoel.com



    This email may contain material that is confidential, privileged, and/or attorney
    work product for the sole use of the intended recipient. Any unauthorized
    review, use, or distribution is prohibited and may be unlawful.

    <2020.10.09 Agate - Letter to Brooks re PHI.pdf>




                                                                                         EXHIBIT 8
                                                                                        Page 4 of 4
